Citation Nr: 0118700	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  99-13 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.  

2.  Entitlement to service connection for hearing loss of the 
right ear.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a skin disorder, to 
include as a result of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1967 to September 1970 and from March 1973 to February 1975.  
He also had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts. 

The veteran appears to be raising the issues of service 
connection for Meniere's disease and vertigo.  These issues 
have not been developed for appellate consideration and are 
referred to the RO for appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, the RO has the 
responsibility of ensuring that all appropriate development 
is undertaken in this case.  

Throughout the current appeal with regard to the audiological 
claims, the veteran has asserted that his in-service work as 
a bulldozer operator exposed him to extremely loud noises for 
long periods of time and that, as a result of this in-service 
exposure to acoustic trauma, he has developed bilateral 
hearing loss and tinnitus. Citing his post-service work 
involving construction equipment, the veteran has explained 
that he wore hearing protection.  

A review of the service administrative records shows that his 
military occupation was a grader operator.  The audiological 
examination conducted at the time of the September 1967 
entrance examination showed that the puretone threshold in 
the left ear at 4000 hertz was 25 decibels (American 
Standards Association units converted to International 
Standards Organization units).  Hearing for the right ear was 
within normal limits.  An audiological examination was not 
conducted at the time of the August 1970 separation 
examination.  It is unclear whether the complete service 
medical records for the second period of active duty are on 
file.  

The September 1998 VA examinations confirmed the presence of 
bilateral hearing loss and tinnitus.  With regard to the 
claim for service connection for a skin disorder, the service 
medical records show that the veteran was treated twice in 
July 1968 for small lumps on his arms.  In September 1968, 
the veteran was treated for a four-month-long rash on both of 
his forearms.  In December 1968, the veteran sought treatment 
for an infection that had been on both of his arms since July 
1968.  The separation examination was negative for complaints 
of, treatment for, or findings of a skin disorder.  The 
February 1984 periodic reserve evaluation demonstrated the 
presence of a hyperpigmented area on the veteran's left 
shoulder.  The subsequent periodic reserve evaluations were 
negative for complaints of, treatment for, or findings of a 
skin disorder.  A VA examination, which was conducted in 
October 1998, revealed a diagnosis of nodular cystic acne 
with mild scarring.  In view of these facts the Board is of 
the opinion that specialized examinations are warranted.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all 
previously unobtained records of VA and 
private treatment that he has received 
for his skin condition, hearing loss, and 
tinnitus since September 1970 to the 
present. 

3.  The RO should request the appropriate 
sources to include the National Personnel 
Records Center (NPRC) and the Army 
Reserve Personnel Center (ARPERCEN) to 
conduct a search for any additional 
medical records pertaining to the 
veteran's second period of active duty, 
to include entrance and separation 
examinations.

4.  A VA examination by a specialist 
(M.D.) in ear disorders should be 
conducted to determine the nature, 
severity, and etiology of any bilateral 
hearing loss and tinnitus.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner, and 
the examiner should verify in the report 
that the claims folder was reviewed.  In 
addition to an audiological evaluation, 
any other specialized testing deemed 
necessary should be performed.  

It is requested that the examiner obtain 
a detailed history of in-service and 
post-service noise exposure from the 
veteran.  Following the examination, it 
is requested that the examiner render an 
opinion as to whether it is as likely as 
not that the bilateral hearing loss and 
tinnitus, if diagnosed, are related to 
the veteran's military service.  If it is 
determined that the left ear hearing loss 
was present at the time of his entrance 
into active duty, whether it is as likely 
as not that the veteran's pre-existing 
left ear hearing loss underwent a chronic 
increase in severity beyond its natural 
progression during his active service.  A 
complete rationale for all opinions 
expressed should be provided.  

5.  A VA examination by a dermatologist 
should be conducted to determine the 
nature, severity, and etiology of any 
skin disorder.  The claims folder, and a 
copy of this remand, should be made 
available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  Any 
specialized testing deemed necessary 
should be performed.  

It is requested that the examiner obtain a 
detailed history of in-service and 
post-service clinical history.  Following 
the examination, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any skin 
disorder, if diagnosed, is related to the 
veteran's period of active military duty, 
including exposure to Agent Orange.  

6.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for hearing loss of the right 
ear; hearing loss of the left ear; 
tinnitus; and a skin disorder, to include 
as a result of exposure to Agent Orange.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since the 
issuance of the statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




